Bloodworth, J.
There is no merit in the only special ground of the motion for a new trial. There is some evidence to support the verdict, which is approved by the judge who tried the case. “ Whenever there is any evidence, however slight, to support a verdict which has been approved by the trial judge, this court is absolutely without authority to • control the judgment of the trial court.” Owens v. State, 27 Ga. App. 322 (108 S. E. 208).

Judgment affirmed.


Broyles, O. J., and Luke, J., concur.